DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

       MARIA RUCKDESCHEL and MICHAEL RUCKDESCHEL,
                       Appellants,

                                    v.

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellee.

                             No. 4D20-2152

                          [September 8, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE-20-11369.

  Samuel Alexander of Alexander Appellate Law, P.A., DeLand, for
appellants.

   Joshua S. Beck of Beck Law, P.A., Boca Raton, and Brett R. Frankel,
Jonathan Sabghir and Robert B. Gertzman of People’s Trust Insurance
Company, Deerfield Beach, for appellee.

PER CURIAM.

    Maria and Michael Ruckdeschel (“appellants”) appeal a nonfinal order
in their underlying property insurance claim against People’s Trust
Insurance Company (“appellee”). In the appealed order, the trial court
granted appellee’s motion to compel and required appellants to pay the
insurance company’s contractor the policy deductible, to execute a work
authorization form, and to allow the contractor to perform repairs. As the
order provided appellee with injunctive relief in the nature of specific
performance which was never supported by a pleading requesting such
relief, the trial court erred. We thus reverse.

   In 2017, appellants’ home was damaged by Hurricane Irma. Their
home was covered by an insurance policy provided by appellee. The policy
included “right to repair” provisions set out in a “Preferred Contractor
Endorsement” to the policy. The endorsement allowed appellee, within
thirty days of its inspection, to select Rapid Response Team, LLC to make
covered repairs to the dwelling or other structures in lieu of payment. In
the event of this selection by appellee, appellants were required to pay their
policy deductible to Rapid Response.

   In March 2020, appellants submitted their claim for damages.
Appellee’s field adjuster inspected the property and prepared an estimate
in the amount of $8,002.80, which was below the policy’s applicable
hurricane deductible of $9,224.00. Appellee subsequently wrote to
appellants that their claim was covered, and appellee was exercising its
option to repair, but that the damages fell below the deductible. Appellee
specifically stated that it “hereby elects to use its preferred contractor,
Rapid Response Team, LLC., (“RRT”) to repair [appellants’] property to its
pre-loss condition by making repairs to all covered damages, once there is
a determination of what those damages are[.]”

   Pursuant to the terms of the policy, appellee invoked an appraisal, and
the parties submitted their claims to an appraiser who determined the
scope of repairs, including their cost totaling $104,965.59. Thereafter,
appellee wrote to appellants that it was providing a copy of the appraisal
award and requested that appellants execute a work authorization form in
order for the repairs to proceed in accordance with the appraisal award.

   Appellants did not allow appellee to proceed with the repairs. Instead,
they filed suit for declaratory relief, asking the trial court to determine that
appellee’s alleged qualified and conditional exercise of its option to repair
was not a valid acceptance, created no actual obligation on behalf of
appellee, and did not create a new contract for repairs. Appellee answered
by stating that it had successfully exercised its option to repair and that
appellants had breached the policy by failing to comply with the policy’s
conditions. It did not counterclaim for specific performance of the
contract.

   Shortly thereafter, appellants filed a request for an order to show cause
why appellee had not paid the appraisal award, contending that appellee
had not properly invoked its right to repair. In turn, appellee filed a motion
to compel the right to repair where it asserted that pursuant to the terms
of the policy, appellee had the contractual right to repair the alleged
damages in accordance with the appraisal award.

   The court held a hearing at which appellants objected to appellee’s
motion to compel, because appellee had never filed suit for specific
performance. The trial court denied appellants’ motion for an order to
show cause but granted appellee’s motion to compel, not addressing the
fact that appellee had never pled for specific performance. Appellants
thereafter filed this appeal.

                                       2
    This Court has jurisdiction pursuant to Florida Rule of Appellate
Procedure 9.130(a)(3)(B), to review nonfinal orders which “grant, continue,
modify, deny, or dissolve injunctions, or refuse to modify or dissolve
injunctions[.]” The order on appeal required that appellants “pay the
applicable deductible,” “execute the work authorization provided by
[appellee],” and “allow Rapid Response Team, LLC to perform the elected
repairs.” It constitutes an order of injunctive relief. See Cabana Key
Condo. Ass’n v. Schofield, 278 So. 3d 887, 888 (Fla. 5th DCA 2019) (finding
the order requiring association to resume repairs to property was in the
nature of an injunction appealable as a non-final order); Allstate Ins. Co.
v. Arvida Corp., 421 So. 2d 741, 742–43 (Fla. 4th DCA 1982) (deciding that
“the order . . . requires Allstate to perform on the contract and, thus, the
judgment could be construed as a . . . mandatory injunction, appealable
under Rule 9.130(a)(3)(B)”).

    On the merits, we conclude that the court erred in granting relief not
sought in the pleadings. “As the courts of this state have repeatedly held,
a trial court lacks jurisdiction to hear and determine matters that were not
the subject of proper pleadings and notice.” BAC Home Loans Servicing,
Inc. v. Headley, 130 So. 3d 703, 705 (Fla. 3d DCA 2013) (citing Mullne v.
Sea–Tech Constr., Inc., 84 So. 3d 1247, 1249 (Fla. 4th DCA 2012); Carroll
& Assocs., P.A. v. Galindo, 864 So. 2d 24, 28 (Fla. 3d DCA 2003); In re Est.
of Hatcher, 439 So. 2d 977, 980 (Fla. 3d DCA 1983); Fine v. Fine, 400 So.
2d 1254, 1255 (Fla. 5th DCA 1981)). “To allow a court to rule on a matter
without proper pleadings and notice is violative of a party’s due process
rights.” BAC Home, 130 So. 3d at 705 (quoting Carroll & Assocs., 864 So.
2d at 29).

   Appellee did not file a counterclaim demanding specific performance of
appellants’ duties under the Preferred Contractor Endorsement of the
insurance contract. To the contrary, in its affirmative defenses to the
declaratory judgment, appellee alleged that appellants had breached the
contract by failing to allow repairs and by failing to comply with policy
provisions and appellee requested judgment in its favor on appellants’
declaratory judgment. It never sought the relief that the trial court
ultimately ordered. A motion seeking this relief does not substitute for the
assertion of the right to such relief in a pleading. See Shake v. Yes We Are
Mad Grp., Inc., 315 So. 3d 1223, 1226 (Fla. 4th DCA 2021).

  For the foregoing reasons, we reverse the order granting the motion to
compel and remand for further proceedings.

CONNER, C.J., WARNER and KLINGENSMITH, JJ., concur.

                                     3
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               4